Action by the infant plaintiff to recover damages for personal injuries, and by his father for expenses and loss of services. The infant plaintiff was injured while playing boxball in the yard of a high school where he was a pupil. The complaint was dismissed at the close of plaintiffs’ case. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. In our opinion, questions of fact were presented and it was error to nonsuit plaintiffs. Johnston, Acting P. J., Nolan, Sneed and Wenzel, JJ., concur; Adel, J., dissents and votes to affirm.